Citation Nr: 0737830	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  01-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for aplastic anemia, to include the restoration of a 
100 percent rating and whether the reduction was proper.  

2.  Entitlement to a disability rating in excess of 10 
percent for aseptic necrosis of the left hip.  

3.  Entitlement to a disability rating in excess of 10 
percent for aseptic necrosis of the right hip.  

4.  Entitlement to an initial (compensable) disability rating 
for bilateral gynecomastia, from February 23, 1998, through 
May 31, 1999, and in excess of 10 percent from June 1, 1999.  

5.  Entitlement to a disability rating in excess of 20 
percent for right lower extremity cellulitis.  

6.  Entitlement to a disability rating in excess of 10 
percent for left lower extremity cellulitis.  

7.  Entitlement to special monthly compensation (SMC) by 
reason of being housebound.

8.  Entitlement to service connection for a cyst on the 
forehead and higher initial ratings for right and left leg 
scarring; right and left foot peripheral neuropathy; 
hepatitis C; bilateral nipple line scarring; and, right and 
left breast peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Byron F. Walker, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to January 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Offices (ROs) in Wichita, Kansas and 
Philadelphia, Pennsylvania.  The Philadelphia RO now has 
jurisdiction of the claims file.  This appeal has been in 
process since 1998.  

During the appeal process, a rating decision in September 
2003 addressed numerous issues.  Specifically, that decision 
resulted in the grant of service connection for scars of the 
right leg and left leg, peripheral neuropathy of the right 
foot and left foot, hepatitis C, bilateral nipple line scars, 
and peripheral neuropathy of the right breast and left 
breast.  Service connection for a sebaceous cyst of the 
forehead, lipoma of the forehead, and cholecystectomy was 
denied.  

In subsequently dated statements, it appears that the veteran 
expressed disagreement with numerous decisions reached in the 
September 2003 decision.  He and his representative expressly 
disagreed with the rating decision in correspondence dated 
and received exactly one year to the date that he received 
notice of the 2003 decision.  As noted below, the RO 
undertook some action on that notice of disagreement (NOD) 
and issued a statement of the case (SOC).  No all issues were 
considered in that document however, given the NOD and 
subsequent presentations.  In the NOD he disagreed with both 
the ratings and some effective dates.  It appears that the 
effective date issues have been addressed, but the matters 
set forth in Issue number 8 above, do not appear to have been 
addressed.  As such, as detailed below, they are addressed in 
the Remand section of this document.  If appellant or his 
representative do not agree with the issues stated, or have 
other specific issues of which they desire consideration, 
they should inform the RO with specificity.

In a September 2004 rating decision, service connection was 
established for aseptic necrosis of the right and left lower 
extremities (to include the knees and ankles).  Review of 
that rating action also reflects that the disability rating 
for right leg scars was reduced from 30 percent to 20 
percent.  In a June 2005 statement of the case (SOC), the RO 
denied increased (compensable) ratings and earlier effective 
dates for peripheral neuropathy of the right and left 
breasts.  An earlier effective date for a 10 percent rating 
for scars of the bilateral nipple line was denied.  Also 
denied was service connection for lipoma of the forehead and 
cholecystectomy.  The record before the Board does not 
contain a substantive appeal as to this SOC, and as such, 
these issues are not before the Board.  

A September 2005 rating decision resulted in the confirmation 
of previously assigned disability ratings for aseptic 
necrosis of the right lower extremities (to include the knee 
and ankle) at 20 percent.  The 10 percent rating in effect 
for the left lower extremity was also confirmed.  In an April 
2006 rating decision, it was noted that the September 2004 
rating determination which reduced the veteran's right leg 
scar rating from 30 to 20 percent was clearly and 
unmistakably erroneous.  The 30 percent rating was 
reinstated.  The 20 percent rating in effect for the 
veteran's left leg scars was confirmed.  None of these 
matters are currently before the Board.

At the most recent hearing before the undersigned, the issue 
of entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for residuals of a cholecystectomy was 
raised.  This matter is referred to the RO for appropriate 
action.

Issues number 1 and 8 above are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D. C.


FINDINGS OF FACT

1.  Residuals of aseptic necrosis of the right hip residuals 
do not result in more than slight disability.  

2.  Residuals of aseptic necrosis of the left hip residuals 
do not result in more than slight disability.  

3.  The only residuals of bilateral postoperative 
gynecomastia are scars for which service connection is 
separately in effect.  Scars are not shown to be 
significantly disfiguring or subject to breakdowns or other 
limitation of function.

4.  The only residuals of cellulitis of the right lower 
extremity are scars for which service connection is 
separately in effect.  

5.  The only residuals of cellulitis of the left lower 
extremity are scars for which service connection is 
separately in effect.  

6.  The veteran does not have a single disability ratable as 
100 percent disabling, nor is he housebound in fact.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
aseptic necrosis of the right hip are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, DC 5255 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
aseptic necrosis of the left hip are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.117, DC 7700 (2007).  

3.  The criteria for an initial (compensable) rating for 
bilateral gynecomastia for the period from February 23, 1998, 
through May 31, 1999, and in excess of 10 percent as of June 
1, 1999, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.116, DC 7899-7819, 7801-7806 (2007).  

4.  The criteria for a rating in excess of 20 percent for 
right lower extremity cellulitis are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.113, DC 7121 (2007).  

5.  The criteria for a rating in excess of 10 percent for 
left lower extremity cellulitis are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.113, DC 7121 (2007).  

6.  The criteria for an award of SMC based on housebound 
status are not met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.809, 3.809a 
(2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. § 
7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions that are the 
basis of this appeal were already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In the August 1998 and March 1999 rating actions, the 
appellant was instructed what the bases for the assigned 
ratings were, and why higher ratings were or were not for 
assignment.  He was also informed why SMC was not warranted.  
Thus he was put on notice of the information needed for 
higher ratings and for SMC.

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra, concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
detailed March 2001 statement of the case (SOC), and 
supplemental statements of the case (SSOCs) in November 2003, 
June 2004, December 2005, and November 2006, issued during 
the pendency of this appeal.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Also, during the pendency of his appeal, on March 3, 2006, 
the held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
November 2006.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2007).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

Entitlement to a rating in excess of 10 percent for aseptic 
necrosis 
of the left hip and the right hip

Service connection for aseptic necrosis of the left hip and 
right hip was established upon rating decision in January 
1994.  Noncompensable ratings were assigned.  The veteran's 
current appeal as to these issues ensued following rating 
decision in March 1999 which assigned separate 10 percent 
ratings for his bilateral hip disorder.  

The RO's assignment of separate 10 percent ratings was based 
on clinical findings made upon VA exam in February 1999 which 
showed slight limitation of motion of the hips.  With 
extensive walking, the veteran used a cane.  He reported pain 
with movement.  

Additional VA orthopedic examination was conducted in May 
2003.  At that time, the veteran reported pain in the hips on 
ambulation despite the taking of anti-inflammatory 
medication.  He did not use any assistive device with 
walking.  He was referred for physical therapy.  Range of 
motion of the right hip was to 85 degrees of flexion, 20 
degrees of internal rotation, 40 degrees of external 
rotation, and 30 degrees of abduction.  The left hip showed 
75 degrees of flexion, 20 degrees of internal rotation, 35 
degrees of external rotation, and 30 degrees of abduction.  
Motor strength was 3-/5.  X-rays revealed stable aseptic 
necrosis with increased density of femoral head.  There was 
no evidence of subchondral collapse, significant degenerative 
changes, or acute fracture.  There was no significant 
evidence of limited endurance or fatigue related to the hips.  

Subsequently dated VA treatment records show that the veteran 
was seen for evaluation of physical therapy in June 2003.  He 
reported pain in both hips, but worse on the left.  He said 
that he was unable to walk extended distances.  Range of 
motion of both hips was to 85 degrees of flexion, 15 degrees 
of abduction, 5-10 degrees of extension, and 5 degrees of 
adduction.  Rotation was described as limited to 50 percent.  
Muscle strength was 3+ to 4-/5.  The veteran was given 
instruction for exercise and trial use of a TENS unit was 
ordered.  

When examined by VA in July 2004, the examiner observed that 
the veteran walked without any specific limp  He stood with a 
slight list to the right.  Range of motion of the hips was 0-
105 bilaterally, with abduction on the right and left to 40 
degrees, and external rotation to 60 degrees.  There was 
"frogging" to 30 degrees bilaterally.  X-rays of the hips 
showed sclerotic changes in the proximal femur "over the 
years."  These changes appeared to be stabilizing and 
actually might have decreased slightly.  

Upon VA examination in July 2005, the veteran's aseptic 
necrosis of multiple bones was described as stable.  In 
November 2005, the veteran reported that his pain was mostly 
in the coccygeal area of the lower back, left worse than the 
right, and the pain radiated into the hips.  He said that due 
to both legs being deformed with pain and weakness, he could 
not really tell if it was the hips that bothered or the lower 
extremities.  He denied any sensory symptoms in the thighs.  

Physical exam demonstrated a normal gait.  There was no 
evidence of pelvic tilt.  The veteran was able to squat and 
rise with minimal difficulty.  He did not have any difficulty 
donning or doffing his shoes and socks, or getting on or off 
the examination table.  He was able to walk on his heels and 
toes without any loss of balance.  There was no tenderness 
noted over the left or right hip.  The right hip showed 
active flexion to 95 degrees without any complaints of 
additional pain and upon asking, he denied any additional 
pain.  Abduction was to 50 degrees, adduction to 25 degrees, 
external rotation was to 25 degrees, and internal rotation 
was to 30 degrees.  Repeat range of motion remained the same, 
and the veteran denied any additional pain.  Both active and 
passive ranges of motion were symmetrical.  Manual muscle 
strength in hip extension and flexion was normal.  However, 
he complained of mild tightness in the hamstring muscles 
during straight leg raising test.  Patrick's test was 
positive on the right side with complaints of pain on the 
right side.  Extension of the hip could not be tested due to 
a protuberant abdomen.  He also had some discomfort on the 
lower legs.  

The left hip showed active flexion to 95 degrees with passive 
flexion to 100 degrees.  During range of motion of the left 
hip, he denied any additional pain.  Abduction was to 55 
degrees, adduction to 30 degrees, and external and internal 
rotation to 30 degrees, both actively and passively.  Repeat 
range of motion remained the same without any additional 
complaints of pain or discomfort.  Patrick's test was 
negative.  Manual muscle strength in the left flexion and 
extension, abduction, and adduction was normal.  Repeat 
strength testing did not show any loss of endurance.  

X-rays of the hips showed increased density of the femoral 
head consistent with avascular necrosis, not significantly 
changed since the prior exam.  

At the August 2007 personal hearing, the veteran testified 
that he experienced discomfort when walking.  He often had 
significant enough pain that he had to get out of bed in the 
middle of the night.  He was unable to sit for long periods 
of time and had difficulty sitting on the toilet.  

DC 5255 provides the following ratings for evaluating 
impairment of the femur: 30 percent for malunion of the femur 
with marked knee or hip disability; 20 percent for moderate 
knee or hip disability; and 10 percent for slight knee or hip 
disability.  38 C.F.R. § 4.71a.  

After a review of the evidence of record, the Board finds 
that a preponderance of the evidence is against increased 
ratings for aseptic necrosis of the left hip or right hip.  
The weight of the evidence of record shows that the veteran's 
bilateral service-connected hip condition more nearly 
approximates slight hip disability, as contemplated by a 10 
percent disability rating under DC 5255, and do not more 
nearly approximate moderate hip disability, as required for a 
higher disability rating of 20 percent under this code.  
Range of motion of the hips is essentially painless and only 
slightly limited.  None of the other codes for evaluating the 
hips would provide more than the currently assigned ratings, 
especially in view of the good motion and strength.  

The Board has taken into account the veteran's assertions and 
the submitted lay statement; however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis or etiology of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. at 495.  Therefore, the contentions of 
the veteran are not probative evidence that his current 
conditions are manifested in disability that approximates a 
rating in excess of 10 percent.

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claims.  

Entitlement to an initial (compensable) disability rating for 
bilateral gynecomastia, from February 23, 1998, through May 
31, 1999, and in excess of 10 percent from June 1, 1999.

During the appeal process, service connection was established 
for bilateral gynecomastia in an August 1998 rating decision.  
A noncompensable rating was assigned, effective from February 
23, 1998, and a 10 percent rating was later assigned, 
effective from June 1, 1999.  As the veteran expressed 
disagreement with the initial evaluation assigned, Fenderson 
v. West, 12 Vet. App. 119 (1999) is applicable.  Fenderson 
contemplated "staged ratings" for discrete intervals based on 
changes in levels of symptomatology.  

The Board review of the record reflects that the veteran's 
bilateral gynecomastia has been rated pursuant to the rating 
criteria pertaining to scars.  However, it is also noted that 
he was subsequently awarded separate service connection for 
his bilateral nipple scars associated with the surgery in a 
September 2003 rating decision.  The discussion below is 
limited to residuals of the gynecomastia (other than those 
associated with the nipple scars).  That issue is one of the 
subjects of the REMAND to follow.  

As noted upon VA exam in February 1998, the examiner rendered 
a diagnosis of gynecomastia based on the veteran's use of 
prednisone for his anemia.  The veteran had undergone 
mastectomies in 1997.  The only clinical findings referable 
to the procedure involved the remaining scars on the nipples.  
Similarly, review of all the medical records dated subsequent 
to that exam show that the only residuals of this procedure 
are related to the scars on the nipple areas.  The ratings 
assigned have apparently considered tender and painful 
scarring.  Consideration herein is given also to 
disfigurement, limitation of function, amount of area 
involved and there is no basis for concluding the residuals 
herein warrant a higher rating.  Separate ratings for 
scarring and peripheral neuropathy of each breast are also 
assigned.

Herein the Board concludes that there is no significant 
limitation of function, no breakdown of the scarring, no 
significant disfigurement, and no significant area of 
involvement.  38 C.F.R. § 4.118, DC 7899-7819, 7801-7806 
(2001-2007).

After reviewing the evidence, the Board believes the current 
disability picture resulting from the veteran's bilateral 
gynecomastia does not warrant a compensable rating for the 
period from February 23, 1998, through May 31, 1999, or in 
excess of 10 percent from June 1, 1999.  As noted the only 
residuals of this procedure appear to be those associated 
with the scars, and as that was the basis for the RO 
assigning the 10 percent rating as of June 1, 1999.  Ratings 
apparently have considered all pertinent scarring criteria 
with the rating discussed herein, and the separate service 
connection for nipple area scarring.  It is noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2007).  As the only 
residuals that may be considered as to the current claim are 
those other than scars, and as no such residuals are 
indicated, it cannot be said that an increased rating is 
warranted for either period of time in question.  

The Board has taken into account the veteran's assertions and 
the submitted lay statement; however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis or etiology of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. at 495.  Therefore, the contentions of 
the veteran are not probative evidence that his current 
disability approximates a rating in excess of 10 percent.  
Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  

Entitlement to a disability rating in excess of 20 percent 
for right lower extremity cellulitis and in excess of 10 
percent for left lower extremity cellulitis.

Similar to the discussion above, it is noted that when 
service connection was established for cellulitis of the 
right and lower extremities, the veteran was rated pursuant 
to the DC pertaining to scars.  See the rating decisions in 
March 1992 and January 1994.  As in the discussion above, 
however, review of the record reflects that the RO awarded 
service connection for scars of the right and lower 
extremities during the appeal process in a September 2003 
rating action.  

The discussion below is limited to residuals of cellulitis 
(other than those associated with leg scars).  The issue of 
increased rating for scars of the legs is also one of the 
subjects addressed in the REMAND to follow.  

Under DC 7121, a 10 percent evaluation requires intermittent 
edema of the extremity or aching and fatigue in the leg after 
prolonged standing or walking with symptoms relieved by 
elevation of the extremity or compression hosiery.  
Persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent evaluation.  When the disability 
is manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, a 40 percent 
evaluation is warranted.  When there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, a 60 percent evaluation is warranted.  
Massive board-like edema with constant pain at rest warrants 
a 100 percent disabling evaluation.  38 C.F.R. § 4.104, 
(2007).

Review of the record reflects that the veteran has complaints 
of fatigue of the legs.  The need to wear hosiery or 
resulting skin problems (other than scars), however, is not 
indicated on any medical record in the claims file.  Thus, 
the basis for awarding increased ratings for cellulitis of 
the right or left extremity is not reflected in the medical 
evidence of record.  

SMC Based on Housebound Status

A veteran is deemed housebound and, therefore, entitled to 
SMC benefits, if he is not in need of regular aid and 
attendance, but has a single service-connected disability 
rated 100 percent disabling and has additional service- 
connected disabilities independently rated at 60 percent or 
more and involving different anatomical segments or bodily 
systems, under the VA's schedule for rating disabilities (38 
C.F.R. Part 4 (2007)); or is "permanently housebound" by 
reason of service-connected disability.  The "permanently 
housebound" requirement is met when the veteran is 
substantially confined as a direct result of service- 
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and the disability or disabilities are reasonably 
certain to continue throughout his lifetime.  38 C.F.R. § 
3.350(i) (2007).

In this case, the veteran is service-connected for the 
following disabilities: scar of the right leg associated with 
cellulitis with ulceration, right lower extremity, rated as 
30 percent disabling; cellulitis with ulceration, right lower 
extremity, rated as 20 percent disabling; scar of the left 
leg associated with cellulitis with ulceration, left lower 
extremity, rated as 20 percent disabling; aseptic necrosis, 
right lower extremity, to include the knee and ankle, 
associated with aseptic necrosis, rated as 20 percent 
disabling; aplastic anemia, rated as 10 percent disabling; 
cellulitis with ulceration, left lower extremity, rated as 10 
percent disabling; aseptic necrosis of the left hip, rated as 
10 percent disabling; aseptic necrosis of the right hip, 
rated as 10 percent disabling; bilateral postoperative 
gynecomastia, rated as 10 percent disabling; hepatitis C, 
rated as 10 percent disabling; scar, bilateral nipple line 
associated with bilateral postoperative gynecomastia, rated 
as 10 percent disabling; peripheral neuropathy of the left 
foot, associated with cellulitis of the left lower extremity, 
rated as 10 percent disabling; and peripheral neuropathy of 
the right lower extremity, rated as 10 percent disabling; 
aseptic necrosis of the left lower extremity, to include the 
knee and ankle, rated as 10 percent disabling; peripheral 
neuropathy of the left breast, associated with bilateral 
postoperative gynecomastia, rated as noncompensable; and 
peripheral neuropathy of the right breast, associated with 
bilateral postoperative gynecomastia, rated as 
noncompensable.  A combined disability rating of 100 percent 
is in effect.  

No examiner has ever indicated that the veteran is 
substantially confined to his dwelling as a result of 
service-connected disabilities.  In fact, during the November 
2005 VA orthopedic examination, the veteran reported that he 
only used a cane when he was walking prolonged distances such 
as in a parking lot.  He was employed and had his own 
business.  He worked in a sedentary position.  Thus, a 
finding of "permanently housebound" is not warranted.  38 
C.F.R. § 3.350(i) (2007).

Because the veteran does not have a single service-connected 
disability rated as 100 percent disabling and is not 
factually housebound, there is no legal basis for awarding 
SMC based on being housebound.  The veteran's claim is denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for aseptic necrosis of the left hip is denied.  

Entitlement to a disability rating in excess of 10 percent 
for aseptic necrosis of the right hip is denied.  

Entitlement to an initial (compensable) disability rating for 
bilateral gynecomastia, from February 23, 1998, through May 
31, 1999, and in excess of 10 percent from June 1, 1999, is 
denied.  

Entitlement to a disability rating in excess of 20 percent 
for right lower extremity cellulitis is denied.  

Entitlement to a disability rating in excess of 10 percent 
for left lower extremity cellulitis is denied.  

Entitlement to SMC by reason of being housebound is denied.


REMAND

As noted in the "Introduction" section of this decision and 
repeated here for clarity, during the appeal process, a 
rating decision in September 2003 addressed numerous issues.  
Specifically, that decision resulted in the grant of service 
connection for scars of the right leg and left leg, 
peripheral neuropathy of the right foot and left foot, 
hepatitis C, bilateral nipple line scar, and peripheral 
neuropathy of the right breast and left breast.  Service 
connection for a sebaceous cyst of the forehead, lipoma of 
the forehead, and cholecystectomy was denied.  Appellant 
disagreed with some effective dates, the ratings, and the 
denials of service connection.

In a September 2004 rating decision, service connection was 
established for aseptic necrosis of the right and left lower 
extremities (to include the knees and ankles).  Review of 
that rating action also reflects that the disability rating 
for right leg scars was reduced from 30 percent to 20 
percent.  In a June 2005 SOC, the RO denied increased 
(compensable) ratings and earlier effective dates for 
peripheral neuropathy of the right and left breasts.  An 
earlier effective date for a 10 percent rating for scar of 
the bilateral nipple line was denied.  Also denied was 
service connection for lipoma of the forehead and 
cholecystectomy.  As noted, there is no substantive appeal in 
the record before the Board to this document.  A September 
2005 rating decision resulted in the confirmation of 
previously assigned disability ratings for aseptic necrosis 
of the right lower extremities ( to include the knee and 
ankle) at 20 percent.  The 10 percent rating in effect for 
the left lower extremity was also confirmed.  In an April 
2006 rating decision, it was noted that the September 2004 
rating determination which reduced the veteran's right leg 
scar rating from 30 to 20 percent was clearly and 
unmistakably erroneous.  The 30 percent rating was 
reinstated.  The 20 percent rating in effect for the 
veteran's left leg scars was confirmed.  These issues are not 
otherwise before the Board.

The veteran, as explained in detail above, is considered to 
have submitted a timely notice of disagreement to the 
September 2003 rating decision.  In subsequent statements of 
record, to include testimony at a personal hearing in August 
2007, he has continued to express disagreement with some of 
the issues addressed in the rating actions summarized above.  
Specifically, the matters set forth in Issue number 8 above. 

Moreover, these issues, based on the undersigned's review, 
need a SOC to be issued.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Regarding another matter concerning issue number 1.  At the 
time that reduction was undertaken, it may have been 
appropriately done.  During the appeal all parties have 
addressed this as a matter of an increased rating.  While the 
issue was in appellate status, the United States Court of 
Appeals for Veterans Claims (Court) has indicated in certain 
cases that the issue should be phrased in terms of a 
restoration of the previous rating and consideration as to 
whether the reduction was properly carried out under the laws 
and regulations at the time of the reduction.

This matter of the propriety of the reduction and the matter 
of restoration have not been considered by the RO, nor has 
notice been provided to the appellant and his representative 
on this matter.  Further development is therefore needed.

Accordingly, the case is REMANDED for the following action:

1.  As to those claims cited in Issue 
number 8, RO/AMC should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2006); and the

Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) are 
fully met.

2.  Thereafter, the RO should issue a SOC 
with respect to those issues cited in 
Issue number 8.  The SOC should not 
include those issues addressed in the 
decision above.  The veteran is advised 
that a timely substantive appeal will be 
necessary to perfect each claim appealed 
to the Board.  38 C.F.R. § 20.302(b).  
Then, only those appeals for which a 
timely appeal is perfected will be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

3.  With regard to Issue number 1, the 
RO/AMC should provide information 
concerning restoration of a 100 percent 
rating, to include information concerning 
the propriety of the reduction to 
appellant and his representative.  They 
should be given an opportunity to review 
that information and provide evidence and 
argument.  If additional development is 
needed, it should be undertaken.

4.  Thereafter, Issue number 1 should be 
readjudication as appropriate consistent 
with the considerations indicated above.  
If the benefits sought are not granted, 
appellant and his representative should 
be provided with a supplemental statement 
of the case and afforded an opportunity 
to respond thereto.  The matter should 
then be returned to the Board for further 
appellant consideration, if in order.  
The Board intimates no opinion as to the 
outcome of this matter by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


